COURT OF ArPEAL'S um-;',.•
                                                           STATE OF WASHIHiil'J-i

                                                           2913 SEP 16 m 9=36



     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                      DIVISION ONE

VASHON MAURY ISLAND                                No. 68908-8-1
PARK DISTRICT,

                      Respondent,

       v.



RACHEL GAY ROSSER,                                 UNPUBLISHED OPINION

                      Appellant.                   FILED: September 16, 2013


       Verellen, J. — Rachel Gay Rosser represents herself in her appeal from the trial

court order granting summary judgment in favor of the Vashon Maury Island Park

District on its action to establish the parties' rights with respect to neighboring property.

Because the evidence did not give rise to any questions of fact regarding the property

interests at issue and the jurisdictional and procedural arguments Rosser raises have

no merit, we affirm the trial court's order.

                                               FACTS


       The Vashon Maury Island Park District (Park District) leased two parcels of land,

parcels A and B, commonly known as the Vashon Elementary School site, from the

Vashon Island School District. The lease runs for a period of 30 years, starting from

April 2008, and authorizes the Park District to use the parcels for "public recreational
No. 68908-8-1/2


and educational activities."1 Rosser is the current owner of property purchased by her
parents in the 1940s adjacent to the Vashon Elementary School site. A 20-foot wide

private roadway running along the southern boundary of parcel A connects Rosser's

property to the public roadway.

       In 2011, the Park District was engaged in a project to construct new athletic fields

on the Vashon Elementary School site. During the course of the project, disputes arose

between Rosser and the Park District because Rosser claimed ownership of the private

roadway. On one occasion, the Park District notified Rosser that construction vehicles

would need to access the property using the private roadway to install field lights on a

particular date. On that date, Rosser parked her vehicles on the roadway, blocking

access to the construction site. Rosser was eventually persuaded to move her vehicles

before the construction vehicles required access, but Park District officials became

concerned about Rosser's potential to interfere with the project.

       Rosser also claimed an ownership interest in the eastern portion of parcel A

where it meets the western boundary of her parcel. She had installed a fence between

the two parcels, but a survey showed that the fence actually encroached on the Park

District's leased property. There was an opening in the fence where a section had been

dismantled, and the Park District alleged that Rosser had, on occasion, driven vehicles

through that opening and across a corner of the Park District's parcel, which created a

safety concern on the part of the Park District.

       On October 6, 2011, the Park District filed a complaint against Rosser to quiet

title. The Park District also sought an order requiring Rosser to remove the encroaching


       1Clerk's Papers at 7.
No. 68908-8-1/3


fence and an injunction to prohibit her from blocking the roadway and from driving on

the eastern portion of parcel A. At the same time, the Park District also filed and served

a motion for a temporary restraining order. In support of its complaint and motion, the

Park District produced a copy of the title of the leased property showing that parcel A

was encumbered by a 20-foot easement for a private roadway and a copy of Rosser's

deed which also reflects the roadway easement.

       On October 10, after hearing from the both the Park District and Rosser, a King

County Superior Court commissioner granted the temporary restraining order enjoining

Rosser from using the roadway "in a manner inconsistent with the use of an easement,

including, but not limited to blocking access along that easement."2
       The Park District filed a motion for a preliminary injunction. Rosser opposed the

injunction. She asserted a fee simple ownership interest in the roadway and also

claimed that her parcel benefited from an easement in the eastern portion of parcel A.

Both parties appeared at the hearing before King County Superior Court Judge

Middaugh. The court granted a preliminary injunction, prohibiting either party from

blocking the private roadway and prohibiting Rosser from driving on the eastern portion

of parcel A.

       The Park District then moved for summary judgment. Following a hearing, the

trial court granted the Park District's motion. The order extinguishes all claims of

ownership in parcels A and B by Rosser, apart from the private roadway easement

along the southern boundary of parcel A. Consistent with both previous injunctions, the
order includes a permanent injunction for the term of the lease, restraining Rosser from


        Clerk's Papers at 42.
No. 68908-8-1/4


using the private roadway in a manner inconsistent with its use as a roadway and

specificallyfrom blocking the roadway. The order similarly provides that the Park

District may not unreasonably block Rosser's ingress and egress by the easement. The

court also ordered Rosser to remove the fence encroaching on parcel A and enjoined

her from driving on that portion of the property or using it in any manner inconsistent

with the public's use.

       Rosser appealed the trial court's order and then filed a motion to vacate in the

trial court. The trial court denied the motion.

                                          ANALYSIS


       As a preliminary matter, we note that Rosser devotes most of her briefing on

appeal to arguments she did not raise in the trial court and that are unsubstantiated by

the evidence in the record.3 For instance, she appears to challenge the validity ofthe
Park District's lease, the legality of the athletic field project, and the Park District's

compliance with permitting requirements and regulations. But none of her allegations

regarding these matters affect the trial court's resolution of the only issue before it—the

extent and nature of Rosser's ownership interest in parcel A. The Park District's

complaint sought to settle the dispute over ownership and to restrict Rosser's activity on

the Vashon Elementary School site. Rosser did not file an answer, raise affirmative

defenses, or file a counterclaim against the Park District or the school district.

Therefore, the trial court ruled only on the parties' respective property rights in the

disputed portions of parcel A and imposed reasonable restrictions on both parties in




       3See RAP 9.12 (on review of an order granting summary judgment, we consider
"only evidence and issues called to the attention of the trial court"); see also RAP 2.5(a).
No. 68908-8-1/5


light of those established rights. These are the only substantive issues before this court

on review.


       Rosser claims that the trial court lacked jurisdiction over her and the subject

matter of the case. Her arguments appear to be based on allegations that (1) the Park

District failed to file and serve a summons to initiate the action, and (2) the Park District

failed in its pleadings to establish its lawful authority to engage in the renovation project.

It is clear from the record, however, that the Park District both filed the summons and

served it on Rosser. It is also clear, and Rosser does not dispute, that she participated

in the action and opposed the Park District's claims.4
       Although the defense of lack of subject matter jurisdiction is never waived,

Rosser's argument fails to appreciate the nature of subject matter jurisdiction. She

does not allege, much less establish, that King County Superior Court lacks authority to

resolve property disputes.5 In short, Rosser's jurisdictional arguments fail because they
are unsupported by the record and legal authority.

       Rosser identifies other "irregularities" in the complaint.6 However, she relies on
the rules for initiating a misdemeanor complaint under the Criminal Rules for Courts of

Limited Jurisdiction, CrRLJ 2.1. Because this action does not involve any violation of a

criminal statute, this rule has no application.


       4See In re Marriage of Steele. 90 Wn. App. 992, 997-98, 957 P.2d 247 (1998) (a
party waives the defense of lack of personal jurisdiction when he or she expressly or
impliedly consents to the exercise of jurisdiction).
      5 See Shoop v. Kittitas County, 108 Wn. App. 388, 393, 30 P.3d 529 (court has
subject matter jurisdiction when it has authority "to adjudicate the type of controversy
involved in the action"); see also Cole v. Harvevland LLC. 163 Wn. App. 199, 209, 258
P.3d 70 (2011) ("The critical concept in determining whether a court has subject matter
jurisdiction is the type of controversy.").
       6Appellant's Br. at 10.
No. 68908-8-1/6


       Rosser also contends that she had inadequate notice of the Park District's

motion for a temporary restraining order because she was served with its motion the

night before the court hearing. According to the record, however, the Park District

served Rosser with the summons, complaint, and the motion for a temporary restraining

order four days before the hearing on the motion. The rule governing temporary

restraining orders does not prescribe a specific timeframe for notice and allows for such

orders without any notice under some circumstances.7 Even if Rosser could identify a
procedural error in the process of obtaining the temporary restraining order, there would

be no effective relief available in light of the permanent injunction. A temporary order

merges with the final judgment and any question as to the propriety of the temporary

order becomes moot.8

       Rosser also challenges the order granting summary judgment because the trial

court signed the written order several weeks after its oral ruling and failed to make

written findings stating that the requirements of due process and jurisdiction were

satisfied. But as explained, Rosser's claims that the court lacked jurisdiction are

unfounded. And there is no requirement that a court's order on summary judgment

must expressly address jurisdiction. As for Rosser's claim that she was denied due

process, she did not raise this claim below and makes no showing that she was

deprived in these proceedings of any constitutionally protected property right.9

       7See CR 65(b).
      8 State ex rel. Carroll v. Simmons, 61 Wn.2d 146, 149, 377 P.2d 421 (1962); see
also Ferry County Title & Escrow Co. v. Foqle's Garage. Inc., 4 Wn. App. 874, 881, 484
P.2d 458 (1971) (propriety of temporary restraining order rendered moot by final
judgment containing permanent injunction).
      9See 42 U.S.C. § 1983. Mission Springs, Inc. v. City of Spokane, 134Wn.2d
947, 962, 954 P.2d 250 (1998); Robinson v. City of Seattle, 119 Wn.2d 34, 57-58, 830
No. 68908-8-1/7


       Finally, Rosser seeks CR 11 sanctions against the Park District's counsel. But

she fails to identify any sanctionable conduct in the trial court or on appeal.10
       We affirm the trial court's order of summary judgment.




WE CONCUR:




      £sx,^~                                        *.J




P.2d 318 (1992). Rosser also alleges a violation of the Consumer Protection Act,
chapter 19.86 RCW. But here again, she did not raise any claim based on this statute
below and fails to explain how the elements would apply to these facts.
      10 See Building Indus. Ass'n ofWashington v. McCarthy, 152 Wn. App. 720, 750,
218 P.3d 196 (2009) (CR 11 was intended for use in superior court rather than appellate
court). To the extent that Rosser's briefing suggests some additional arguments, we do
not address them because she fails to sufficiently identify claimed errors or present
meaningful legal argument with citation to meaningful legal authority. See
RAP 10.3(a)(6); Holland v. City of Tacoma. 90 Wn. App. 533, 538, 954 P.2d 290 (1998)
("Passing treatment of an issue or lack of reasoned argument is insufficient to merit
judicial consideration."); Cowiche Canyon Conservancy v. Boslev, 118 Wn.2d 801, 809,
828 P.2d 549 (1992).